


Exhibit 10.1

 

Amended and Restated Retention Agreement

 

Jonathan J.R. Dodd

 

--------------------------------------------------------------------------------






AMENDED AND RESTATED RETENTION AGREEMENT

THIS AMENDED AND RESTATED RETENTION AGREEMENT (“Agreement”) is made and entered
into as of the 13th day of December 2007, by and between Jonathan J.R. Dodd, an
individual residing at 1 Hamptons Lane, Southampton, Bermuda (the “Executive”)
and Quanta Capital Holdings, a Bermuda based company at 22 Church Street,
Penthouse, Hamilton, Bermuda HM11 on behalf of itself and its affiliates and
subsidiaries (the “Company”).

1. Employment.

(a) The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, as an executive having no less the scope of his
existing title and duties in effect at the time of the execution of this
contract. During the term hereinafter specified, the Executive agrees to perform
such duties and render such services, consistent with the Executive’s current
duties and services.

(b) During the term of this Agreement, the Executive shall devote his full
working time during customary business hours and the Executive’s best efforts,
and apply all of his skill and experience, to the proper performance of his
duties hereunder and to the business and affairs of the Company and its
subsidiaries.

2. Term. Subject to Sections 4 and 5 hereof, the term of employment of the
Executive hereunder shall be for a period of time ending on March 30, 2009. At
the discretion of the Company the term of the contract may be increased but not
decreased for one year subject to a six (6) month notification to the Executive
by the Company..

3. Compensation.

(a) Base Salary. The Company will pay to the Executive during the term of
employment under this Agreement a base salary per annum (“Base Salary”) of Four
hundred thousand dollars ($400,000), payable in accordance with the Company’s
usual and customary pay procedures. The Base Salary will be reviewed by the
Company annually during the term of this Agreement and may be increased (but not
decreased) by the Company in its sole and absolute discretion. Increases to base
salary will take effect on the date that the increase is approved by the
Company. An increase in the Base Salary if any shall become the new Base Salary
for all purposes hereof.

(b) Bonus. In addition to the Base Salary the Executive will be eligible to be
awarded an annual bonus payable in accordance with the Company’s usual and
customary pay procedures.

(c) Long term Incentive Plans. The Executive will continue to participate in the
Company’s 2003 and 2007 Long term Incentive Plans. Any awards arising out of
this program are in addition to payments made under this contract.

 

 

2

 

 

--------------------------------------------------------------------------------






(d) Employee Benefit Plans. The Executive shall continue to be eligible to
participate in the Quanta NPS Plan (Bermuda Pension Plan), medical, dental, life
insurance and other employee benefit plans of the Company or its subsidiaries in
which the Executive is currently participating, subject to such changes in such
plans as the Company may make from time to time in the ordinary course of
business.

(e) Reimbursement of Expenses. The Company shall pay or reimburse the Executive
for all reasonable business expenses actually incurred or paid by the Executive
during the term of employment under this Agreement in the performance of
services hereunder in accordance with the current policies of the Company
applicable to the Executive, subject to modification from time to time
hereafter, provided that such modification does not adversely affect the
Executive’s payments or reimbursements for business expenses properly incurred
prior thereto. Such payment or reimbursement shall be made upon presentation of
expense statements or vouchers or such other supporting information as the
Company may customarily require of its senior executives.

(f) Vacations. The Executive shall be entitled to not less than four weeks paid
vacation. Vacation shall be taken at times reasonably consistent with the needs
of the Company. Vacation earned for a year but not taken during that year shall
not be paid for nor taken in a subsequent year.

(g) Perquisites. The Executive shall be entitled to such other perquisites as
are currently provided to the Executive.

(h) Withholding. The Executive acknowledges and agrees that the Company shall be
entitled to withhold from compensation, or otherwise provide for; all federal,
state or local income or other taxes which the Company determines are required
to be withheld on amounts payable to the Executive pursuant to this Agreement or
otherwise.

4. Termination of Employment.

(a) Grounds. The Company shall have the right to terminate the employment of the
Executive with or without “cause” (as hereinafter defined) and the Executive
shall have the right to resign from his employment with the Company. If the
Executive’s employment with the Company is terminated for “cause” (as
hereinafter defined) or by Executive’s voluntary resignation, the Company shall
have no further financial obligation to the Executive hereunder.

(b) Cause. For purposes of this Agreement, “cause” shall mean:

(i) Theft or embezzlement by the Executive with respect to the Company or its’
subsidiaries;

(ii) Malfeasance or gross negligence in the performance of the Executive’s
duties;

 

 

3

 

 

--------------------------------------------------------------------------------






(iii) The commission by the Executive of any felony or crime involving moral
turpitude:

(iv) Willful or prolonged absence from work by the Executive (other than reasons
of disability due to physical or mental illness) or failure, neglect or refusal
by the Executive to perform his duties and responsibilities without the same
being corrected within ten (10) days after receipt of written notice thereof;

(v) Continued and habitual use of alcohol by the Executive to an extent which
materially impairs the Executives’ performance of his or her duties without the
same being corrected within ten (10) days after being given written notice
thereof;

(vi) The Executive’s use of illegal drugs without the same being corrected
within ten (10 days) after being given written notice thereof;

(vii) The Executive’s failure to comply with the Company’s Code of Business
Conduct or other policies in affect from time to time.

(c) Change of Control. For purposes of this Agreement, “change of control” shall
mean (i) a change of control of the Company, which shall mean that any person
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), is or becomes a “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the common stock, par value $.10 per share or (ii)
a substantial change of management or ownership of any of the Company’s
insurance company operating subsidiaries.

(d) Involuntary Resignation. For purposes of this Agreement, an “involuntary
resignation” shall mean, following a change of control as defined in paragraph 4
(c), the Executive’s decision to no longer serve as an executive officer of the
Company, which decision shall have resulted from one of the following events:

(i) a substantial diminution of the Executive’s duties without the Executive’s
prior written consent; or

(ii) a relocation or attempted relocation of the Executive without the
Executive’s written consent to an office outside a twenty-five (25) mile radius
of the Executives’ work/office location; or

(iii) Rehabilitation, receivership, conservation, liquidation or other legal
event by government regulators.

 

 

4

 

 

--------------------------------------------------------------------------------






(e) Unsatisfactory Performance. If the performance of the Executive is
determined to be unsatisfactory by his direct supervisor/manager and the Human
Resources Director, the Executive’s employment may be terminated following his
failure or inability to cure such unsatisfactory performance within thirty (30)
days of written notification. In the event the Executive is discharged under
this paragraph the Executive will be paid severance under the Company Severance
Practice as currently in effect and not under this Agreement.

(f) Discharged Without Cause. If the Executive is discharged without “cause”,
and not pursuant to paragraph 4 (g) or 4 (e) hereof, then the Company shall have
no further obligation hereunder, except to pay to the Executive (i) an amount
equal to two times Base Salary (24 months) (ii) the amounts, if any, due him
pursuant to subsection (e) of Section 3 of this Agreement and (iii) any amounts
due under the Company’s 2007 Long Term Incentive Plan as currently written or
modified for the purpose of the Executive’s retention or as determined by the
Plan’s Executive Committee.

(g) Change of Control. If the executive is discharged without “cause” within a
period of 18 months following a change of control (as defined in paragraph 4(c)
hereof) and the change of control occurs during the term of this contract as
defined under paragraph 4 (c) hereof, then the Company shall have no further
obligation hereunder, except to pay to the Executive (i) an amount equal to two
times Base Salary (24 months) (ii) the amounts, if any, due him pursuant to
subsection (e) of Section 3 of this Agreement and (iii) any amounts due under
the Company’s 2007 Long Term Incentive Plan as currently written or modified for
the purpose of the executive’s retention or as determined by the Plans’
Executive Committee.

(h) Resignation/Retirement. (I) If the Executive resigns from employment with
the Company at any time and such resignation is a “voluntary resignation” then
the Company shall have no further obligation to the Executive except to pay the
amounts, if any, due pursuant to subsection (e) of Section 3 of this Agreement.
(II) If the Executive resigns from employment with the Company and such
resignation is an “involuntary resignation”, then the Company shall have no
further obligation to the Executive hereunder, except to pay to the Executive
(i) an amount equal to two times the Base Salary (24 months), (ii) the amounts,
if any, due pursuant to subsection (e) of Section 3 of this Agreement, (iii) any
future amounts due the Executive under the Quanta 2007 Long Term Incentive Plan
as currently written or modified for the purpose of the Executive’s retention.
(III) If the Executive retires as defined under the Quanta NPS Plan (Bermuda
Pension Plan) without a non-compete agreement with the Company, then the Company
shall have no further obligation to the Executive hereunder, except to pay to
the Executive (i) the benefits to which he is entitled under the Quanta NPS Plan
(Bermuda Pension Plan) pursuant to the second paragraph of subsection (d) of
Section 3 of this Agreement and (ii) the amounts, if any, due him pursuant to
subsection (b) of Section 3 of this Agreement and (iii) any amounts due under
the Quanta 2007 Long Term Incentive Plan pursuant to subsection (e) of Section 3
of this Agreement. (IV) If the Executive retires early as defined under the
Quanta NPS Plan (Bermuda Pension Plan) with a non-compete agreement with the
Company, then the Company shall have no further obligation hereunder,

 

 

5

 

 

--------------------------------------------------------------------------------






except to pay to the Executive (i) the benefits to which he is entitled under
the Company’s pension plan pursuant to subsection (d) of Section 3 of this
Agreement and (ii) the amounts, if any, due pursuant to subsection (e) of
Section 3 of this Agreement.

(i) Method of Financial Payment, Medical and Dental Coverage, and Stock Options.
If the Executive is eligible for payments by the Company based on the
Executive’s Base Salary under sub-sections (c), (d) or (g) of Section 4 of this
Agreement, at the Executive’s direction, such amounts may be paid by the Company
at the Executive’s election either (i) in an entire lump sum or (ii) in
semi-monthly amounts (as defined in Section 2 of this agreement) less
appropriate taxes.

If the Executive elects periodic payments pursuant to clause (ii) above, then
the Executive also shall be eligible for the benefits under the medical and
dental plans of the Company then in effect for employees of the Company at the
same charge to the Executive as would have paid as an active employee of the
Company for as long as the period of time during which such financial payments
are made by the Company to the Executive.

5. Death or Disability.

(a) Termination. The term of employment of the Executive shall terminate
forthwith in the event of the death of the Executive, and, at the option of the
Company upon written notice to the Executive, in the event that the Executive
shall fail for a period of two (2) consecutive months over the first year of
this contract, and/or for a period of six (6) consecutive months over the last
year of the contract to render and perform the services required under this
Agreement because of “Permanent Disability”. For purposes hereof, “Permanent
Disability” means those circumstances where the Executive is unable to continue
to perform the usual customary duties of his or her assigned job for a period of
six (6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury sickness or disease. Any questions as
to the existence of “Permanent Disability” shall be determined by a qualified,
independent physician selected by the Company and approved by the Executive
(which approval shall not be unreasonably withheld). The determination of any
such physical shall be final and conclusive for all purposes of this Agreement.
Upon a termination of the Executive’s employment hereunder because of death, the
Company shall have no further obligation hereunder, except to pay to the
Executive or the estate, as the case may be, the amounts, if any, due pursuant
to subsection (e) of Section 3 hereof, and will be fully vested under the
Company retirement plan and the Company 2007 Long Term Incentive Plan. In the
event the Executive ceases to be an employee due the Executives’ death or
Permanent Disability any stock options or other awards under the Company’s 2003
and 2007 Long Term Incentive Plans shall become immediately exercisable in full
and shall continue to be exercisable by the Executive (or his Beneficiary in the
event of death) for a period of three (3) years following termination of
employment (but not beyond the option or award period). Upon termination of the
Executive’s employment hereunder because of “Permanent Disability”, the
Executive shall be entitled to receive and shall be paid as provided in
subsection (b) of Section 5

 

 

6

 

 

--------------------------------------------------------------------------------






of this Agreement and the Company shall have no further obligation hereunder,
except to pay to the Executive the amounts, if any, due pursuant to subsection
(e) of Section 3 of this Agreement.

(b) Payments Required.

(i) In the event of a “Permanent Disability” the Executive shall continue to be
paid at a rate of 50% of Base Salary, and to receive benefits under the medical
and dental plans of the Company then in effect for employees of the Company (at
the same cost as active employees), from the point of partial or total
disability through the end of the term of this agreement.

(ii) All amounts payable pursuant to clause (i) of this subsection (b) shall be
in addition to any amounts paid to the Executive under any of the Company’s
disability plans.

6. Covenant not to Compete or Interfere; and Propriety Information.

(a) Limited Covenants Not to Compete or Interfere. Executive recognizes that a
substantial part of the value of a company such as the Company or its
subsidiaries resides in the expertise of its employees such as Executive and the
goodwill with its customers, reinsurers and others which Executive significantly
influences, and that the value of the Company or its subsidiaries will be
significantly diminished if Executive attempts to compete or interfere with the
Company or its subsidiaries or interfere with its activities, or solicit its
customers in contravention of this Section 6. Accordingly, Executive agrees
that, during the term of his employment hereunder and until twelve (12) months
thereafter if Executive’s employment is terminated pursuant to Clause 4 (f),
(g), (h) (II) or (h) (IV) Executive will not, directly or indirectly,
intentionally compete or interfere with, disrupt or attempt to compete or
interfere with or disrupt the relationship, contractual or otherwise, between
the Company or its subsidiaries and any customer, reinsurer, supplier, lessee,
employee, consultant or subcontractor of the Company or its subsidiaries.

(b) Proprietary Information; this Agreement. Executive agrees that all
information, whether or not in writing, of a private, secret or confidential
nature relating to the Company’s or any of its affiliates’ business, business
relationships, financial affairs or customers (collectively, the “Proprietary
Information”) is and shall be the exclusive property of the Company or its
affiliates during the term of his employment and thereafter. Executive shall
not, except as required by law or regulation or in the ordinary course of
performance of his duties as an employee of the Company, intentionally disclose,
or use during the term of his employment and thereafter any Proprietary
Information. By way of illustration but not limitation, Proprietary Information
includes customer, prospective customer and data, records, computer programs,
manuals, processes or methods and intangible rights which are either developed
by Executive during the term of his employment or to which Executive has access,
which development or access was rendered possible by virtue of Executive’s
employment, and which is not generally known to and not

 

 

7

 

 

--------------------------------------------------------------------------------






readily ascertainable through proper means other than the Company, by other
firms in the business.

Upon termination of employment, Executive shall promptly return to the Company
all materials and all copies of materials involving any Proprietary Information
in Executive’s possession or control. Executive agrees to represent to the
Company that he has complied with the provisions of this Section 6 upon
termination of employment.

Executive agrees to keep the terms of this Agreement confidential and agrees not
to intentionally disclose such information to any person other than the
Executive’s immediate family and the Executive’s attorney and other professional
advisors except where required by law or regulation.

(c) Memoranda, etc. Executive acknowledges and agrees that all memoranda, notes,
reports, records and other documents made or compiled by Executive, or made
available to Executive during the term of employment concerning the business of
the Company or any of its subsidiaries, shall be the Company’s property and
shall be delivered to the Company upon the termination of Executive’s
employment, hereunder. Following the expiration or termination of Executive’s
employment hereunder, Executive agrees to cooperate with reasonable advance
notice and at mutually convenient times, for a period of five (5) years with
respect to legal matters and for a period of one (1) year with respect to all
other matters, with the Company and its subsidiaries with respect to matters
with which Executive was involved during the term of his employment. The
Executive will be reimbursed for reasonable expenses incurred by the Executive
if Company requires travel.

(d) Survival. The provisions of this Section 6 shall survive the termination or
expiration of this Agreement and Executive’s term of employment.

(e) New or Prospective Employer Notification. Executive agrees that, prior to
the commencement of any new employment with a new employer during the twelve
(12) month period following the term of his employment, Executive will notify
the Company of the name and address for such new employer and will furnish such
new employer with a copy of Section 6 of this Agreement. Executive agrees that
the Company may advise any new or prospective employer of Executive of the
existence and terms of Section 6 of this Agreement and furnish such new or
prospective employer with a copy of Section 6 of this Agreement.

7. Assignment.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive except in the event of the Executive’s death in which case his
estate succeeds to the Executive’s interests.

(b) This Agreement shall not be assigned by the Company without the prior
written consent of the Executive.

 

 

8

 

 

--------------------------------------------------------------------------------






8. Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally
(when delivered), sent by registered mail, return receipt requested (upon
confirmation of receipt) or by recognized overnight courier (one day after being
sent) to the address shown below, or to such other address as the applicable
party hereto may designate by notice to the other party as herein provided:

 

If to the Company, to:

Quanta Capital Holdings Ltd.

22 Church Street

Penthouse

Hamilton, Bermuda HM11

Attention: General Counsel

If to the Executive, to:

Mr. Jonathan J.R. Dodd

1 Hamptons Lane

Southampton, Bermuda SN 02

9. Complete Understanding.

This Agreement amends and restates the Retention Agreement dated March 30, 2006
between the Executive and the Company and is in addition to other agreements
between the Executives and the Company with respect to the Company’s continued
employment of the Executive. During the term of this Agreement, the “Severance”
provision in Executive’s agreement with the Company dated December 22nd, 2004 is
superceded by the provision in this Agreement. This agreement shall not be
altered, modified or amended except by written instrument signed by the party
against whom such alteration, modification or amendment is sought to be
enforced. This Agreement does not alter, amend or modify any rights of the
Executive to indemnification under either the Company’s Charter or Bye-laws or
his indemnification agreement with the Company.

 

 

9

 

 

--------------------------------------------------------------------------------






10. Binding Effect.

This Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, executors, and
administrators, successors and assigns.

11. Termination of Agreement.

This Agreement (other than the provisions of Sections 3(e), 4(f), 4(g), (4hII)
5(b), 6 (to the extent provided in Section 6 (d)) shall terminate upon the
expiration or termination, in accordance with the terms hereof, of the
Executive’s employment hereunder.

12. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
Bermuda.

13. Severability.

The invalidity of all or any part of any provision of this Agreement shall not
invalidate the remainder of this Agreement or the remainder of any paragraph,
which can be given effect without such invalid provision.

14. Paragraph Headings.

The paragraph headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Executive has executed this Agreement, in
each case, as of the day and year first above written.

 

 

 

QUANTA CAPITAL HOLDINGS LTD.



 

By:


/s/ Peter D. Johnson

 

 

 

Title: Chief Executive Officer

 

 

 

Name: Peter D. Johnson

 

 

10

 

 

--------------------------------------------------------------------------------